Filed 6/21/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 100







Jeffrey M. Garten, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20100382







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Steven E. McCullough, Judge.



AFFIRMED.



Per Curiam.



Mark Taylor Blumer (argued), 341 Central Avenue North, Suite 3, P.O. Box 475, Valley City, ND 58072, for petitioner and appellant.



Gary E. Euren (argued), Assistant State’s Attorney, Cass County Courthouse, P.O. Box 2806, Fargo, ND 58108-2806, for respondent and appellee.

Garten v. State

No. 20100382



Per Curiam.

[¶1]	
Jeffrey M. Garten appeals the district court’s judgment denying his application for post-conviction relief.  On appeal, Garten argues the district court erred by denying his application because he received ineffective assistance of counsel.  Garten alleges his trial attorney failed to prepare and effectively argue necessary pre-trial motions; his trial attorney failed to conduct adequate independent investigations of DNA and fingerprint evidence; his trial attorney failed to interview potentially favorable witnesses; his trial attorney failed to prepare a cogent theory of defense; his trial attorney failed to provide appropriate legal advice about whether he should testify and how he should plead; his trial attorney failed to adequately research and prepare for the hearing on the motion for a new trial; his trial attorney failed to file a motion in limine to suppress his prior manslaughter conviction; and his appellate counsel failed to raise the issue of insufficiency of the evidence on appeal.  We summarily affirm under N.D.R.App.P. 35.1(a)(2) because the district court’s judgment is based on findings of fact that are not clearly erroneous. 

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Mary Muehlen Maring